COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 ELIZABETH MUNOZ,                                 §              No. 08-19-00072-CR
                           Appellant,
                                                  §                 Appeal from the
 v.
                                                  §               171st District Court
 THE STATE OF TEXAS,
                            Appellee.             §            of El Paso County, Texas

                                                  §               (TC#20140D02421)

                                                  §

                                         ORDER
       The Court on its own motion ORDERS the Official Court Reporter for the 171st District

Court of El Paso County, Texas, to prepare a supplemental reporter’s record with State’s Exhibit

259 (Video Recording of Appellant’s non-custodial statement), including all video and audio

components of the exhibit as admitted in evidence at trial. The supplemental reporter’s record

is due in this Court on or before September 21, 2020.

       IT IS SO ORDERED THIS 14TH DAY OF SEPTEMBER, 2020.


                                                      PER CURIAM

Before Alley, C.J., Rodriguez, and Palafox, JJ.